DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magazine, the embodiment wherein air is squeezed between the gas piston and the bottom piece, the load and lock mechanism, the spent cartridge, the new cartridge, (or at least the cartridge chamber) and the cocking of the firearm must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-8 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b).
The claims are narrative in form and replete with indefinite language.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The claims must be in one sentence form only.  Note the format of the claims in the patents cited.
Applicant submitted purportedly amended claims 1-4 and new claims 5-8 on 28 OCT 21 but thereafter submitted what appears to be original claims 1-4 on 07 JAN 22.  For the record, claims 1-8 from 28 OCT 21 are being examined herein, the latter submission being non-compliant as not listing all claims previously presented, i.e., claims 5-8.
Claims 1-2 are identified as “(Currently Amended)” yet there does not appear to be any amendments to the claims.  Clarification is required.
Claim 1 includes two sentences, the second beginning at line 5, which is improper.
Further regarding claim 1, the addition of the word “type,” line 2, to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  See MPEP § 2173.05(b) ¶ E.
Claim 1 further recites the limitations "the delay function mechanism" in line 2, "the bottom piece" in lines 3-4, 5, 7-8 (4X), "the mechanism" in line 4, "the firearm’s slide" in lines 5-6, "the powder gas energy" in line 6, "the energy" in line 7, "the slide" in line 8, "the load and lock mechanism" in lines 8-9, "the spent cartridge" in line 9, "the cartridge chamber" in lines 9-10, and "the next shot" in line 10.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 further recites "them" in line 5, which use of pronouns should be avoided and replaced with a positive recitation of the element(s) intended, for clarity.
Claim 2 recites the limitation "patent" in line 1, which is ambiguous because no patent is previously recited and because the claims are in fact not yet patented.  Claim 2 further recites the limitation "the help" in line 2, which lacks antecedent basis in the claims.  Next, claim 2 recites "pressurized air is squeezed" in line 2, which is ambiguous for at least the following reasons: 1) there does not appear to be adequate disclosure of air being "pressurized" until such is squeezed; and, claim 1 offers this as an alternative to a spring, which claim 2 should clarify.  Lastly, "a separate container" in line 3 is improper because claim 1 recites "consisting of" in line 2, which transitional phrase means exclusive or closed-ended.  See MPEP § 2111.03(II).
Claim 3 similarly recites "patent" in line 1 and further recites the limitations "the energy" and "the powder gas" in line 2 and "the slide and lock," "the time set," and "the shooter" in line 3, which lack antecedent basis in the claims.  Claim 3 also recites "Any delayed action firearm similar to … claim 1" in lien 1, which is ambiguous as to how similar a delay action firearm must be to comply with the recitation.  That is, the term similar plainly means, e.g., sharing some qualities but not exactly the same.  The metes and bounds of what is not exactly the same are not defined by the claim.  Thus, such a recitation is unclear.  Lastly, "powder gas is stored to prevent the slide and lock from moving before the time set or adjusted by the shooter" is unclear.  Specifically, what is to be adjusted by the shooter: the stored gas; the movement; the time set?
Claim 4 similarly recites "similar" and "patent" in line 1 and further recites the limitation "the delayed action" in line 2, which lacks antecedent basis in the claims.
Claim 5 similarly recites "similar" and "patent" in line 1; further recites the limitations "the energy" and "the slide and lock" in line 2 and "the time set" and "the shooter" in line 3, which lack antecedent basis in the claims; and recites "adjusted by the shooter" akin to claim 3.
Claims 6-8 recite limitation similarly to the above claims and require clarification.
The claims will be further treated on the merits as best understood only.

Allowable Subject Matter
No claims are currently allowable.  As best understood, claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Similarly, as best understood, claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Based upon any amendments to the claims, the search of the prior art will be updated and a determination of allowabilty made at that time.

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
7-Sep-22